Mr. Justice Clayton
delivered the opinion of the court.
The questions as to the proper organization of the bank, and as to fraud in the taking of its stock, have already been determined by this court. They cannot be investigated in this mode of proceeding.
Of the other points raised in the argument, it will only be necessary to notice a single one.
The defendant proved by his counsel that he had delivered to them a receipt to be used as evidence in the suits, for some 600 bales of cotton, signed by Shelton, the president of the bank— proved the loss of the receipt — and then offered to prove its contents. The court refused to permit this to be done.
Not only was the party entitled to prove its contents, under the circumstances, but he was at liberty to prove the delivery of the cotton, in payment of his debt, by any other testimony in his power. The receipt was not the only proof which was admissible, and so clearly is this the law, that we are at a loss to perceive on what principle it was ruled differently by the court below.
For this error the judgment will be reversed, and a new trial granted.